DETAILED ACTION
Applicant’s election without traverse of group II comprising Claims 6-8 in the reply filed on 08/10/2021 is acknowledged. Claims 1-8 are pending in the application. Claims 1-5 are withdrawn from consideration.  Claims 6-8 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 109054822, IDS) (Gao).

providing the detection kit, comprising:
a reaction container (for holding the solvent) (par [0018], page 16 in translation);
an inspection solution composed of a hydrophobic solvent (e.g. ethyl acetate/petroleum ether as final dialysis solvent) disposed in the reaction  container (par [0018], page 16 in translation); and
a plurality of fluorescent materials (carbon dots) dispersed in the inspection solution, wherein the fluorescent materials emit a fluorescence, and after the fluorescent materials interact with the target compound, an intensity of the fluorescent emitted by the fluorescent materials is decreasing (par [0017], page 14-15 in translation);
adding a test liquid to the reaction container of the detection kit (Fig. 2 & 7, par [0039][0044], page 25-26 in translation);
thoroughly mixing the test liquid with the inspection solution and allowing to stand (par [0039]);
irradiating with an ultraviolet light source (365 nm ultraviolet lamp) after the test liquid is thoroughly mixed and reacted with the inspection solution (Fig. 2 & 7, par [0039][0044], page 25-26 in translation);
determining, under irradiation by the ultraviolet light source, a reducing condition of a fluorescence intensity of the fluorescent materials in the inspection solution to confirm whether the test liquid has an abused drug, and confirming a concentration of the chemical in the test liquid according to the reducing condition (Fig. 2 & 7, par [0039][0044], page 25-26 in translation).
Although Gao does not specifically teach that the target compound is an abused drug, Gao fairly suggest to one of ordinary skill in the art that the method can be used to detect target compound, such as abused drug compound.
Regarding claim 7, Gao teaches or fairly suggests that the method further comprising: slowly adding the test liquid to the inspection solution when the test liquid is 
wherein when the test liquid has the abused drug, the abused drug in the test liquid causes a fluorescence of the fluorescent materials in the inspection solution to be reduced (Fig. 2 & 7, par [0039][0044], page 25-26 in translation).
Regarding claim 8, Gao teaches or fairly suggests that wherein the method for confirming the concentration of the abused drug in the test liquid according to the reducing condition comprises:
providing a series of the abused drug of a known concentration in the
reaction container of the detection kit (Fig. 7, par [0044], page 26 in translation);
irradiating with an ultraviolet light source after the abused drug interacts with the fluorescent materials in the inspection solution;
determining a fluorescence intensity of the abused drug at each concentration to establish a standard concentration versus relative fluorescence quenching curve (Fig. 7, par [0044]); and
determining the reducing condition based on the standard concentration versus relative fluorescence quenching curve to confirm the concentration of the abused drug in the test liquid (Fig. 2, par [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797